ADAMS, Circuit Judge,
dissenting.
While I join the majority in concluding that the plaintiffs were entitled to a jury trial, I am troubled by the ultimate holding that the denial of this fundamental right was harmless. Because the right to a jury trial is expressly protected by the Constitution, our scrutiny of any deprivation of this right must be rigorously exacting. Measured under this standard, I would vacate the district court’s judgment and remand for a jury trial.
I find it difficult to maintain, as the majority does, that the record provides no basis from which a jury could infer that these discharges were politically motivated. Plaintiffs introduced evidence that could support findings that: 1) they were well-known figures in their political party; 2) they were holders of patronage positions; 3) they were discharged at a time when a “political sweep” had been ordered into effect; and 4) they were replaced by individuals of no greater qualification or ability *267than they possessed. Prom these factors, it would appear that a jury could infer that the plaintiffs political affiliations were known to defendants Thomas Larson and James Schemer1 and were the predicate for the discharges. Whatever the wisdom of entrenching in office the beneficiaries of prior patronage appointments, the fact remains that under the current Supreme Court case law the plaintiffs in this action presented a prima facie case of unconstitutionally motivated discharge.
Given the considerable solicitude accorded constitutional rights, I cannot agree that the denial of a jury trial was harmless as a matter of law and I would therefore remand for a jury trial on the claims against Thomas Larson and James Scheiner.
Before SEITZ, Chief Judge, ALDISERT, ADAMS, GIBBONS, HUNTER, WEIS, GARTH, HIGGINBOTHAM, SLOVITER and BECKER, Circuit Judges, and COHEN, District Judge.*
The petition for rehearing filed by appellants, Peter J. Laskaris and Michael Skapura, in the above-entitled case having been submitted to the judges who participated in the decision of this court, and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.
GIBBONS and A. LEON HIGGINBOTHAM, Jr., Circuit Judges, would grant the petition for rehearing for the reasons set forth in Judge ADAMS’ opinion dissenting from the panel decision.
SLOVITER, Circuit Judge, would grant the petition for rehearing.

. I agree with the majority that no evidence implicating Governor Richard Thornburgh in the discharges was produced at trial.


 Honorable Mitchell H. Cohen, United States District Judge for the District of New Jersey, sitting by designation.